[Cite as State v. Byrd, 2022-Ohio-1168.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                   :

                 Plaintiff-Appellee,             :
                                                             No. 110451
                 v.                              :

MARQUS BYRD,                                     :

                 Defendant-Appellant.            :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: April 7, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                   Case Nos. CR-20-647832-A and CR-20-652759-A


                                           Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Chadwick Cleveland, Assistant Prosecuting
                 Attorney, for appellee.

                 Cullen Sweeney, Cuyahoga County Public Defender, and
                 John T. Martin, Assistant Public Defender, for appellant.
JAMES A. BROGAN, J.:

            Defendant-appellant Marqus Byrd appeals his sentence and assigns the

following error:

      I. As amended by the Reagan Tokes Act, the Revised Code’s sentences
      for first and second degree qualifying felonies violates the constitutions
      of the United States and the state of Ohio; the trial court plainly erred
      in imposing a Reagan Tokes indefinite sentence.

            After reviewing the record and applicable law, we affirm the trial court’s

judgment.

            Byrd pleaded guilty in two separate cases to attempted aggravated

burglary (Count 1), endangering children (Count 4), having weapons while under

disability (Count 5), criminal damaging (Count 7) in Cuyahoga C.P. No. CR-20-

652759-A and unlawful sexual conduct with a minor (Count 1), carrying concealed

weapons (Count 2), and criminal child enticement (Count 3) in Cuyahoga C.P. No.

CR-20-647382-A. Over objection, the trial court sentenced Byrd to an indefinite

prison term of a minimum of three years and a maximum of four and one-half years

in prison on the attempted aggravated burglary charge, pursuant to the Reagan

Tokes Law. The trial court sentenced Byrd to six months on the endangering

children charge, 24 months on the weapons while under disability charge, 60 days

in jail on the criminal damaging charge, 48 months in prison on the unlawful sexual

conduct with a minor charge, 12 months in prison on the carrying concealed weapon

charge, and 6 months in jail on the child enticement charge. The court’s journal

entry states, in relevant part, that “Counts are to run concurrently to each other for
a total of 3 years to 4.5 years in prison. Sentence to run concurrently with Case No.

CR 647832.”

             Byrd now brings this appeal challenging the constitutionality of his

indefinite sentence under the Reagan Tokes Law.1

             In his sole assignment of error, Byrd argues his indefinite sentence

under the Reagan Tokes Law is unconstitutional. He contends the Reagan Tokes

Law violates his Sixth Amendment right to a jury trial, the separation-of-powers

doctrine, and due process of law.

             In accordance with this court’s en banc decision in State v. Delvallie,

8th Dist. Cuyahoga No. 109315, 2022-Ohio-470, the constitutional challenges

presented in this appeal are overruled.

             Therefore, the sole assignment of error is overruled.

             Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution. Case remanded to the

trial court for execution of sentence.



      1  Neither party has raised any issues as to the imposed sentence; therefore, any
determination as to the validity of the sentence is beyond the scope of this direct appeal.
State v. Harper, 160 Ohio St.3d 480, 2020-Ohio-2913, 159 N.E.3d 248, ¶ 26; State v.
Henderson, 161 Ohio St.3d 285, 2020-Ohio-4784, 162 N.E.3d 776, ¶ 27. See also State v.
Davis, 119 Ohio St.3d 422, 2008-Ohio-4608, 894 N.E.2d 1221; State v. Murnahan, 63
Ohio St.3d 60, 66, 584 N.E.2d 1204 (1992); App.R. 26(B).
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



JAMES A. BROGAN, JUDGE*

MARY J. BOYLE, P.J., and
FRANK DANIEL CELEBREZZE, III, J., CONCUR


*(Sitting by assignment: James A. Brogan, J., retired, of the Second District Court
of Appeals.)